Citation Nr: 0000461	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  99-11 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
low back disorder.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel





INTRODUCTION

The veteran had active service from December 1990 to July 
1994.

In April 1998, she claimed service connection for a low back 
injury, incurred in approximately 1991.  This case comes to 
the Board of Veterans' Appeals (Board) from a February 1999 
rating decision by the Regional Office (RO) that granted 
service connection for low back strain and assigned a 10 
percent disability rating, effective from the date of receipt 
of the claim.

In her June 1999 Substantive Appeal, filed on VA Form 9, the 
veteran requested a Travel Board hearing.  When the claim 
file arrived at the Board in August 1999, it was noted that 
she had not been afforded the hearing she requested.  The 
Board remanded the case for the hearing in August 1999.  The 
veteran then testified at a November 1999 video-
teleconference hearing convened by the undersigned, the 
Member of the Board designated by the Chairman to conduct the 
hearing and make the final decision in this case.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran's back disorder is manifested by complaints 
of low back pain.  Clinical findings show full range of 
motion, no radiculopathy or radiation of pain, slight 
decrease of the lordotic curve, and tenderness to palpation 
over L5-S1.

3.  The medical evidence does not show findings indicative of 
more than the above described symptomatology, at any time 
since the effective date of the initial grant of service 
connection.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for a low back disorder, from the effective date of the 
initial grant of service connection, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4 to 
include §§ 4.7, 4.10, 4.40, 4.45, 4.71a, and Diagnostic Code 
(DC) 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service medical records include outpatient 
treatment records dated on 22 and 29 July, and 5 August 1993, 
documenting that she complained of low back pain.  The first 
record reflects that she gave a six- or seven-month history 
of low back pain, which she attributed to lifting furniture.  
Examination revealed elevation of the left posterior superior 
iliac spine with rotation, and mild left sacroiliac 
tenderness; the range of motion was full.  The clinical 
assessment was of a somatic dysfunction of the sacroiliac.  
On the next visit, she reported continuing mild discomfort, 
and the assessment was somatic dysfunction of the lumbosacral 
area.  At the time of the last record, she said that Tylenol 
helped, and that her back was then "okay."  The assessment 
was low back pain syndrome.

On her April 1998 claim, filed on VA Form 21-526, the veteran 
reported postservice treatment with James Neumayer, DC, and 
Roger Pelli, DO.

A June 1995 record by Dr. Neumayer noted that the veteran was 
67 inches in height and weighed 151 pounds.  She complained 
of left sacroiliac pain, described as a sharp pain on rising 
from a sitting position, and headaches.  She said she was 
unsure of the cause but had experienced the pain for the 
preceding couple of years, aggravated by prolonged sitting 
and relieved by activity.  Postural examination showed a high 
left hip.  Range of motion of the lumbar spine was reported 
as full in all aspects and free of pain.  Heel-and-toe walk, 
sitting and supine straight leg raising, and valsalva and 
Kempt's tests, were all negative.  Minor's and Lasègue's 
signs, for sciatica, were negative.  X-rays were not taken, 
since the veteran was pregnant, but the physician reported 
that instrumentation showed readings at C1.  The diagnosis 
was chronic subluxation of C1 and the left sacroiliac joint.  
The plan called for chiropractic adjustments twice each week, 
and an evaluation after one month.  However, a July record 
noted only that the veteran had responded with mixed results 
during the preceding three weeks.  No records followed.

An August 1996 record by Roger Pelli, DO, noted that the 
veteran was 651/4 inches in height and weighed 1591/2 pounds.  
She gave a several-year history of left low back pain that 
worsened with her first pregnancy and was currently worse 
with her second.  She had no history of trauma, but said that 
the pain had started when she moved furniture in 1991 while 
in the Air Force.  She denied radiation of pain, 
paresthesias, and muscle weakness, but said the pain was 
worse with movement.  When standing, the right iliac crest 
was high.  Heel-and-toe gait was normal, and seated straight 
leg raising was negative.  She had full range of motion of 
the thoracic and lumbar spine, good muscle strength, and no 
sensory deficit, and her reflexes were intact.  Reclined 
examination showed the right anterior superior iliac spine to 
be inferior to the left with an associated long leg on the 
right.  There was tenderness in the superior portion of the 
left sacroiliac joint with no sciatic notch or nerve 
tenderness.  The clinical assessment was somatic dysfunctions 
of the cervical, thoracic, and lumbar spine, and pelvis; and 
four months pregnant.  Osteopathic manipulative therapy was 
applied to all of the dysfunctioned areas.

On a September 1996 record by Dr. Pelli, the veteran reported 
aching discomfort at the L5-S1 level, and in the left 
sacroiliac joint, with prolonged sitting or lying down.  
However, she said she no longer had the stabbing pain.  The 
assessment indicated somatic dysfunctions of the cervical, 
thoracic, and lumbar spine, and pelvis; and five months 
pregnant.  Osteopathic manipulative therapy was again 
applied.

On a January 1997 record by Dr. Pelli, the veteran reported 
that she felt extremely well since her last visit, but had 
delivered a baby five weeks earlier and currently had neck 
and back pain.  The physician reported no sciatic notch or 
nerve tenderness, but did state that the veteran had a right 
sacral torsion.  The assessment was somatic dysfunctions of 
the cervical, thoracic, and lumbar spine.  Osteopathic 
manipulative therapy was again applied.

At a June 1998 VA examination, the veteran said she had moved 
furniture in Saudi Arabia, and first noticed low back pain 
upon her return in January 1992.  Currently, she complained 
of generalized low back pain, without radiation, that 
worsened with prolonged standing, reclining, or bending.  She 
complained of occasional morning stiffness, but there was no 
leg numbness or weakness, and walking seemed normal.  She 
could do yard work, but limited her lifting to thirty pounds.  
The examiner reported that there had been no significant 
change in her back complaints during the preceding five 
years.  Gait was normal, and gross inspection of the low back 
was unremarkable.  Range-of-motion testing showed full 
flexion, extension, rotation, and lateral flexion.  Motor and 
sensory examination of the lower extremities was normal, deep 
tendon reflexes were 2+ at the knees and ankles, and sitting 
and supine straight leg raising was negative.  There was mild 
tenderness over the left sacroiliac joint.  X-rays showed 
diminished lumbar lordosis, but vertebral body heights and 
intervertebral disc spaces were preserved, the pedicles 
appeared to be intact, posterior elements did not appear 
unusual, and degenerative changes were not evident.  The 
impression was chronic low back pain secondary to mechanical 
dysfunction and strain.

Upon VA examination in March 1999, the veteran complained of 
pain and fatigue after lifting more than thirty pounds or 
after repetitive use of her back.  She described the pain as 
3/10 (3 on a scale of 1-to-10).  On testing range of motion, 
forward flexion was to 100 degrees without an increase in 
pain, extension was to 40 degrees without an increase in 
pain, lateral flexion was to 40 degrees on the right and 50 
degrees on the left but with pain across the low back at the 
extremes, and rotation was to 65 degrees on the right and 70 
degrees on the left without an increase in pain.  She 
reported pain at 7/10 upon lying on the examining table.  
Straight leg raising was to 80 degrees on the right and 90 
degrees on the left, both without an increase in pain.  
Visual examination of the spine showed no muscle wasting or 
other abnormality, except for a slightly diminished lordotic 
curve.  There was tenderness to palpation over L5-S1 but none 
over the paraspinous muscles.  The diagnosis was low back 
strain.

At the November 1999 hearing before the undersigned, the 
veteran testified that she was stiff when she rose in the 
morning and had constant low back pain, mostly on the left.  
Also, her back would ache after light work, although that 
kind of pain was relieved by rest, and she sometimes noticed 
a sharp pain when, after prolonged standing or sitting, she 
took a step.  She reiterated this last complaint several 
times during the hearing, so it appears to be the one most 
significant to her.  The back pain had not improved over the 
years, and she felt that it may have worsened.  Medication 
had not been prescribed, but she occasionally used over-the-
counter anti-inflammatory medication.

Analysis

A February 1999 rating decision granted service connection 
for low back strain and assigned a 10 percent disability 
evaluation under the provisions of DC 5295.  The United 
States Court of Appeals for Veterans Claims (known previously 
as the Court of Veterans Appeals) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  Since the 
veteran claims that her service-connected disability is more 
disabling than indicated by the evaluation assigned, her 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Jackson v. West, 12 Vet. App. 422, 428 
(1999), citing Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).

The Court of Appeals for Veterans Claims has also stated 
that, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In evaluating the 
veteran's claim, all regulations which are potentially 
applicable through assertions and issues raised in the record 
must be considered.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In addition, the Court of Appeals for Veterans Claims 
recently addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  Where, as here, the veteran disagrees 
with the initial evaluation assigned when service connection 
was granted, adjudicators must consider all of the evidence 
of record relating to the service-connected disability, 
because separate, or "staged" ratings can be assigned for 
separate periods of time during the period of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  In title 38 of the 
Code of Federal Regulations, at Part 4, the VA Schedule for 
Rating Disabilities, the various disabilities are identified 
by separate diagnostic codes.  38 C.F.R. § 4.27.  Within 
diagnostic codes, specific ratings are determined by the 
application of criteria which are based on the average 
impairment of earning capacity caused by the rated 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a).  When 
there is a question as to which of two evaluations should be 
assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that evaluation.  Otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7.  If there is reasonable doubt as 
to the degree of disability, it is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Functional loss, weakness, and pain on motion are all 
symptoms which must be considered.  38 C.F.R. § 4.40.  As 
regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints, 
consideration must be given to demonstrated range of motion, 
pain on motion, excess fatigability, weakened motion, lack of 
coordination, and swelling, deformity, and atrophy from 
disuse.  Id.; 38 C.F.R. § 4.45.

Under the provisions of DC 5295 (lumbosacral strain), a 40 
percent evaluation is warranted where the disorder is severe, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
flexion, loss of lateral motion, arthritic changes or 
narrowing or irregularity of intervertebral spaces, or some 
of the above with abnormal mobility on forced motion.  An 
evaluation of 20 percent is warranted for muscle spasm on 
extreme forward flexion and loss of lateral spine motion on 
one side, and a 10 percent evaluation is warranted for 
characteristic pain on motion.

In this case, the veteran's service medical records reflect a 
single episode in 1993, of about two weeks' duration, of 
complaints of low back pain.  To be sure, she then gave a 
six- or seven-month history of low back pain, but apparently 
it was not so severe as to prompt her to seek medical 
attention at the time.  After service, she first sought 
medical attention for back pain during a 1995 pregnancy, and 
next sought medical attention for back pain during a 1996 
pregnancy.  Except for mild tenderness to palpation of the 
low back, none of the medical evidence of record, neither 
treatment records nor examination reports, reflect positive 
findings relative to a back disorder.  It is not entirely 
clear that she has characteristic pain on motion so as to 
warrant a 10 percent evaluation, but it is quite clear that 
she does not demonstrate muscle spasm on extreme forward 
flexion or a loss of lateral spine motion to warrant a 20 
percent evaluation.

We have considered the application of the DeLuca case and 
38 C.F.R. §§ 4.40 and 4.45, but there is no evidence here of 
limitation of motion due to excess fatigability, weakened 
motion, lack of coordination, swelling, deformity, or atrophy 
from disuse.  Indeed, examiners have always recorded full 
range of motion, and that fact was clearly shown during the 
February 1999 examination.  There is evidence of pain or 
tenderness, but the Board is of the view that the veteran is 
adequately compensated therefor by the 10 percent evaluation 
currently assigned.

We have also considered the application of other diagnostic 
codes, but a compensable evaluation would not be warranted 
under DC 5292 (limitation of motion of the lumbar spine), and 
there is no evidence of a neurologic disorder emanating from 
the back, so DC 5293 (intervertebral disc syndrome) is not 
applicable, either.

We further note that, in view of the Court's holding in 
Fenderson, supra, the Board has considered whether the 
veteran was entitled to a "staged" rating for her service- 
connected disability, as the Court indicated can be done in 
this type of case.  Reviewing the longitudinal record in this 
matter, we find that, at no time since the effective date of 
the veteran's award of service connection, has her low back 
disorder been more disabling than as currently rated under 
this decision.

At her hearing, the veteran lamented the lack of improvement 
in her condition, and the Board is sympathetic to her 
complaint.  We also appreciate the effort involved in the 
veteran's traveling to attend the hearing, even though she 
had difficulty with child care on the appointed day.  
However, we are bound by the evidence and the law, including 
the Schedule for Rating Disabilities and the rating criteria 
therein.  In the absence of evidence of greater disability, a 
rating in excess of 10 percent is not warranted at this time.  
Should the disorder become more disabling, the veteran should 
feel free to seek an increased rating.


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
low back disorder is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

